DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Israni (20120034360).
Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 user input or default; par. 0070 par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0083, par. 0084 values; par. 0068 predetermined range), and a stored sequence (par. 0070 customized of preconditioned model; par. 0063; stages of generation 
segmenting at the processor the stored sequence of user settings (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough) and/or the stored sequence of the recorded parameter into preparation segments (par. 0063; stages of generation of dough), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (par. 0063; stages of generation of dough), by detecting a change in the stored sequence of user settings and/or the stored sequence of the recorded parameter (par. 0063).
applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding; linear relationship relative par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range; par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) to a percentage difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an 
With respect to claim 22, Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range), and a stored sequence of a recorded parameter (par. 0063; stages of generation of dough).
applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding; linear relationship relative par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range; par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) to a percentage difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 
With respect to claim 2, the user setting (par. 0084 timing custom mode par. 0070 time for kneading) is adjusted by adjusting a duration the user setting is maintained (par. 0068; not optimal consistency additional ingredient, increase kneading time required).
The user setting is adjusted linearly to (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) the percentage of the difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency).
Presenting on a user interface the preparation segments as distinct recipe steps (par. 0042; parameters provided to user interface).
The stored sequence of the recorded parameter is segmented at a time corresponding to a change in the stored sequence of user settings (par. 0044 status indicator; par. 0063; stages of generation of dough; par. 0068 time of automatic adjustment relative; par. 0077 sequence steps).
With respect to claim 8, a further step of adding text to the distinct recipe steps (par. 0042; suitable values), the text reflecting the change in the stored sequence of user settings (par. 0042; enable user to change values).
Wherein applying, by the processor, the adjusted user setting, comprises:
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque to reduce the determined difference (par. 0063).



Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (4747690).
Hayashi teaches a method of operating a kitchen appliance having a motor (col. 2 line 64; drive device), the method comprising the steps of:
receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44), the recorded parameter having been recorded while the device is in operation (col. 5 lines 10-13).

segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top limit), adjusting at the processor at least one user setting applied (col. 5 lines 6-9; program to calculate) and
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (col. 5 lines 6-9; increase or reduce time; linear relative values transmitted with control values stored in the device) to a percentage difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16; col. 6 lines 17-18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (4747690) in view of Israni (20120034360).
Hayashi teaches a method of operating a kitchen appliance having a motor (col. 2 line 64; drive device), the method comprising the steps of:
receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44), the recorded parameter having been recorded while the device is in operation (col. 5 lines 10-13).
Alternatively, receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 5 lines 4-9; col. 7 lines 13-14 control values), the user settings including a motor setting (col. 3 lines 40-50 or col. 2 lines 64-65 for rotating an agitator), and a stored sequence (col. 7 lines 13-14; measured values during kneading displayed continuously relative time) of a recorded parameter (col. 7 lines 13-14 
segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top limit), adjusting at the processor at least one user setting applied (col. 5 lines 6-9; program to calculate) and
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (col. 5 lines 6-9; increase or reduce time; linear relative values transmitted with control values stored in the device) to a percentage difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16; col. 6 lines 17-18).
Hayashi teaches a kneading operation comprising measuring strain on an agitator for comparison to control value ranges to achieve a product of controlled dough quality and thus one of ordinary skill in the art would have been motivated to look to the art of feedback control of dough indicative of dough consistency in a kneading operation as taught by Israni.
Though silent to the adjusted motor setting being adjusting motor torque or with respect to claim 22 where the motor setting is specific motor torque, Hayashi does teach 
With respect to claim 2, the user setting is adjusted by adjusting a duration the user setting is maintained (col. 5 lines 6-9).
The user setting is adjusted proportional to (col. 5 lines 6-9; increase or reduce time) the percentage of the difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57).
The user setting is adjusted proportional to the percentage of the difference between an average of the sensed parameter and an average of the corresponding recorded parameter (col. 6 lines 30-40) .
Presenting on a user interface the preparation segments as distinct recipe steps (col. 4 lines 12-14; col. 3 lines 34-36).
The stored sequence of the recorded parameter is segmented at a time corresponding to a change in the stored sequence of user settings (col. 5 lines 45-47).
With respect to claim 8, a further step of adding text to the distinct recipe steps (col. 4 lines 13-15), the text reflecting the change in the stored sequence of user settings (col. 4 lines 13-15 when in desired range).

Hayashi teaches in response to the user command for additional operation, i.e. standard, re-applying the user settings applied prior to completion.  Though silent to the second operation relative a second batch for a reduced period of time, Hayashi teaches though control values for kneading materials are shown as a standard, the time required varies depending on the materials and their composition (col. 7 lines 17-20) including decreasing a time required for kneading (col. 7 lines 21-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a reduced time for its art recognized purpose of kneading different ingredients or different amounts of ingredients as taught by Hayashi.
Though silent to saving, Hayashi teaches a storing device and program (col. 5 lines 4-8).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to save the program executed as taught by Hayashi the providing storage of a custom configuration specific to a user as programmed control for future accessing which may be executed by the operating system (par. 0071) as taught by Israni (par. 0070).
Hayashi teaches with respect to claim 20, applying, by the processor, the adjusted user setting to the motor.  Though silent to adjust a motor torque to reduce the determined difference as taught by Israni (par. 0063) Hayashi does teach controlling and real-time adjustment of dough properties by comparing strain of the agitator vs time for providing a control of values of strain (col. 5 lines 45-48).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide control over motor torque, which is responsible for the speed of the agitator since Hayashi teaches the computer automatically adjusting rotation speed of the agitator (col. 8 lines 20-22) based on logical decision thereby directing the best speed of rotation (col. 7 lines 44-48) in a kneading process which comprises dough which goes through a chronological change in 

Response to Arguments
With respect to applicants urging the claims require a recorded parameter which “is then used in future operations of the kitchen appliance”, it is initially noted the claims are not limited to such and merely require the processor receiving a sequence of a recorded parameter, “the recorded parameter having been recorded while the device is in operation” which encompasses any time the device is in operation, including during real time usage.
With respect to applicants urging Israni teaches inputting “prior to use of the device”, importantly the claims are open to merely “while the device is in operation” and thus contrary to applicants urging the user input cannot be prior to use of the device since otherwise the device would not recognize the input.  The claimed “while the device is in operation” encompasses broadly power.
Furthter with respect to the phrase “the recorded parameter having been recorded while the device is in operation”, Israni teaches input of customized parameters, where recorded parameter is taught by Israni with respect to the processor receiving, i.e. recorded.
With respect to applicants urging Israni only teaches variance of recipes which are “slight variations”, importantly the degree of variance is irrelevant since the claims are not limited to a degree or specific range of difference.  Israni teaches as claimed determining “a difference”.
Applicant urges the device of Israni teaches away from “a versatile device that can be used for a wide variety of recipes”, importantly the device is not claimed and is open to any “kitchen appliance having a motor”.  Thus the fact that Israni is more specific to a kitchen appliance than applicants claims does not teach away from a field of use and instead provides for particularity of the machine which applicants claims encompass.

With respect to applicants urging stages of generation of dough does not comprise a “parameter”.  Importantly Israni specifically teaches the stages of dough are distinguishable to achieve optimal consistency and more specifically recording motor specific parameters, at different stages of the formation of the dough and comparing real time such that device is configured to detect each of such states and perform corrective action to obtain dough of optimal consistence relative a user provided flour type/brand, i.e. “customized of preconfigured model” (par. 0070).
 Applicant urges the claimed method requires a stored sequence of user setting, Israni teaches preprogrammed, with an accompanying set of recorded parameters, Israni teaches real time comparison such that the apparatus is “configured to detect each of such states and to perform corrective steps to obtain dough of optimal consistency.
Applicant urges “As described in the specification, the purpose of this comparison is to determine whether the ingredients (or the like) differ from what was used in the previous occurrence of the sequence being run. If there is a significant difference, then an adjustment is made to the user setting, the adjustment having a linear relationship with the percentage difference between the sensed parameter and the recorded parameter.  Importantly Israni teaches such for its same purpose i.e., the purpose of this comparison is to determine whether the ingredients (or the like) differ from what was used in the previous occurrence of the sequence being run (user entered flour type/brand). If there is a significant difference, then an adjustment is made to the user setting, the adjustment having a linear relationship with the percentage difference between the sensed parameter and the recorded parameter (par. 0070; generated based on the customized of preconfigured model).
With respect to applicants urging Israni is silent to teaching a sensed difference between sensed resistance and recorded, applicant is urged to par. 0063 which specifically teaches “the resistance measurement module” to “sense the resistance to determine the stages of generation of dough”, a feedback mechanism using sensors for generating dough of optimal consistency by controlling in real time speed and rotation of the motor based on feedback obtained by the processor (par. 0053) and more specifically sense periodically during processing “to determine” optimal consistency relative a final product and/or “to determine the stages of generation of dough” (par. 0062-0063).
Applicant urges Israni is silent to adjusting torque value, applicant is urged to par. 0063 which specifically the feedback mechanism to provide the motor control module to generate sufficient torque, and more specifically torque sensors (par. 0083) used to provide feedback to control the speed of the blade.

With respect to applicants urging directed to Hayashi and applicants urging Hayashi is silent to determining how far outside of the control range the values are, it is initially noted the claims are not limited by a degree and merely a “difference”.  
However Hayashi not only teaches comparing real time measured values with specific control values, Hayashi further teaches the computer compares the individual measured data with their standard values, to find differences between them, and makes logical decisions on the basis of previously stored data, thereby directing the best rotation speed of the agitating rod, directing a charge in the duration of the kneading operation, deciding the point at which to end the kneading operation, and directing the kneading operation to stop. 
Importantly, Hayashi teaches the quality of dough that will be produced can be predicted during the kneading operation. Therefore, to attain the desired result, on the basis of stored data, the computer automatically adjusts the rotation speed of the agitator of the kneading apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792